JOHNSON, District Judge.
This case is before the court on a rehearing granted upon a petition of attorneys for creditors praying for compensation out of the estate of the debtor, in accordance with the provisions of section 77B (c) (9) of the Bankruptcy Act (11 U.S.C.A. § 207 (c) (9). On December 5, 1936, this court dismissed the petition because all the material allegations thereof were denied ‘and the petitioners failed to introduce testimony in support of the petition. Subsequently, upon application of petitioners, a rehearing was granted and the petitioners introduced testimony in support of their petition. The testimony was not contradicted and the debtor did not offer any testimony. Consequently the petitioners’ testimony will be taken as true.
The petitioners testified that they represented twenty-five to thirty creditors whose claims aggregated about $9,000.00; that they acted for these creditors as a whole and primarily for effecting a reorganization of the debtor. The testimony shows that the petitioners conserved the assets of the debtor by successfully opposing a receiver’s sale thereof as not being for the best interest of the parties concerned; that they urged and advised a voluntary reorganization under 77B and were prepared to file an involuntary petition if the debtor did not voluntarily proceed; that they kept creditors informed of the status of the proceedings and successfully urged them to vote for the plan which was adopted. Under all the uncontradicted testimony, the petitioners have shown that their services were beneficial to the estate, that they have recovered no compensation from creditors, and áre accordingly entitled to compensation from the estate.